Exhibit 10.1






Description of Employment Arrangement with Michael Froman
*Explanatory Note: The below description summarizes the employment arrangement
between Mastercard International Incorporated (“Mastercard International”) and
Michael Froman, who is identified as a named executive officer in the 2020 Proxy
Statement for Mastercard Incorporated (“Mastercard”). The description is
consistent with both: (1) the disclosure in the proxy statement and (2) the
descriptions of the Mastercard International Incorporated Executive Severance
Plan and the Mastercard International Incorporated Change in Control Severance
Plan, each previously filed.


Title, Term and Compensation     
Michael Froman has served as Vice Chairman and President of Strategic Growth
since April 2018. He is employed at-will. Mr. Froman receives a base salary that
is subject to adjustment based on an annual performance review by Mastercard’s
Human Resources and Compensation Committee. Additionally, he is eligible to
participate in annual and/or long-term bonus or incentive plan(s) generally
available to other executive officers, as well as other applicable Mastercard
International employee compensation and benefit plans and programs, including
our Amended and Restated 2006 Long Term Incentive Plan ("LTIP") and Senior
Executive Annual Incentive Compensation Plan ("SEAICP").


Events of termination of employment and related payments
Termination event*
 
 
 
 
 
Components of termination payment
 
 
 
 
 
 
 
 
 
 
 
 
Death
 
 
banga-hund_uparrow.jpg [banga-hund_uparrow.jpg]
 
 
•    Target annual incentive bonus for year in which termination occurs if not
already paid (plus the target annual incentive bonus earned for the previous
year, if not already paid)
Disability
 
 
 
 
•    Target annual incentive bonus prorated for year of termination (plus the
target annual incentive bonus earned for the previous year, if not already paid)
For Cause, Voluntary Resignation or Non-Renewal by the executive
 
 
 
 


•    No additional payments


Without Cause, with Good Reason (other than in connection with a Change in
Control )
 
 
•    Base salary earned but not paid through date of termination
•    Payment for all accrued but unused vacation time
•    Additional benefits, if any and as applicable, under Mastercard plans or
programs
 
 
•    Annual incentive bonus prorated for year of termination based upon
Mastercard’s actual performance during the year in which termination occurs
(subject to HRCC discretion) (plus the annual incentive bonus earned for the
previous year, if not already paid)
•    Base salary continuation for 18 months (the severance period) following
termination (extendable by an additional six months in exchange for extended
restrictive covenants at Mastercard’s sole discretion) plus an amount equal to
1.5 times the annual incentive bonus paid to the executive for the year prior to
termination, paid ratably over the severance period in accordance with
Mastercard’s annual incentive bonus pay practices (or up to an amount equal to
two times the bonus for the prior year, payable over 24 months at Mastercard’s
discretion)
•    Payment of the monthly COBRA medical coverage premium for the applicable
period (or, if shorter, the severance period) or, if the executive is eligible,
the full cost of the Mastercard Retiree Health Plan during the severance period
with retiree contribution levels applying thereafter
•    Reasonable outplacement services for the shorter of the severance period or
the period of unemployment
 
 
banga-hund_downarrow.jpg [banga-hund_downarrow.jpg]
 
 
Mandatory retirement
 
 
 
 
•    Annual incentive bonus for year in which termination occurs (plus the
annual incentive bonus earned for the previous year, if not already paid) based
upon Mastercard’s actual performance
 
 
 
 
 
 
 
*    For certain defined terms used in this table, see Definitions below.






--------------------------------------------------------------------------------

Exhibit 10.1




“Double trigger” Change in Control payments
If, within the six months preceding or two years following a Change in Control,
Mr. Froman terminates his employment with Mastercard International or its
successor for Good Reason or is terminated by Mastercard International or its
successor without Cause, he will be entitled to the following termination
payments:
“Double-trigger” Change in Control severance payments
•    Lump sum payments within 30 days following date of termination of (1) all
base salary earned but not paid and (2) all accrued but unused vacation time
•    Pro rata portion of the annual incentive bonus payable in year of
termination and previous year, if not already paid
•    Base salary continuation for 24 months following termination (the severance
period) but not beyond the employee’s mandatory retirement date
•    Annual bonus payments following the date of termination, the aggregate
amount equal to the average annual bonus received by the executive over the
prior two years of employment, payable ratably over the severance period but not
beyond the employee’s mandatory retirement date
•    Payment of the monthly COBRA medical coverage premium for the applicable
period (or, if shorter, the severance period) or, if the executive is eligible,
the full cost of the Mastercard Retiree Health Plan during the severance period
with retiree contribution levels applying thereafter
•    Reasonable outplacement services for the shorter of the severance period or
the period of unemployment
•    Such additional benefits, if any, that the executive would be entitled to
under applicable Mastercard plans and programs (other than severance payments)

Release of claims
Mr. Froman is required to enter into a separation agreement and release of
claims against Mastercard International in order to receive payment for
severance, Change in Control and other payments on account of termination other
than for Cause, with Good Reason or for non-renewal.


Additional terms


Restrictive covenants
Mr. Froman is subject to Mastercard International’s standard restrictive
covenants for executive employees, including non-disclosure, non-competition and
non-solicitation obligations. In addition, Mr. Froman has signed a separate
non-compete agreement, including agreements in order to receive long-term
incentive awards and specified severance and Change in Control payments as
follows:
Long-term incentive awards
 
 
Severance plan payments
 
 
Change in Control payments
 
 
 
 
•    12-month non-compete
•    18-month non-solicit
•    In the event of a violation, repayment of specified gains from stock
options exercised and repayment of vested equity awards from the two-year period
preceding the violation
 
 
•    Non-compete and non-solicit for longer of 18 months or the length of the
severance payments (agreement to be executed within 60 days following
termination)
 
 
•    Two-year non-compete and non-solicit
 
 
 
 
 
 
 



Definitions


Cause
Defined as (a) willful failure of the executive to perform duties or
responsibilities (other than due to disability); (b) engagement in serious
misconduct that is injurious to Mastercard, including, but not limited to,
damage to its reputation or standing in the industry; (c) conviction of, or
entering into a plea of guilty or nolo contendere to, a crime that constitutes a
felony or a crime that constitutes a misdemeanor involving moral turpitude; (d)
the material breach of any written covenant or agreement with Mastercard
International not to disclose any information pertaining to Mastercard
International; or (e) the breach of our Code of Conduct, the Supplemental Code
of Ethics, any material provision of the employment agreement or any material
provision of other specified Mastercard or Mastercard International policies.
Notice of termination for Cause must state the date of termination and identify
the grounds upon which termination is based.







--------------------------------------------------------------------------------

Exhibit 10.1




Good Reason
Defined as: (a) the assignment to a position for which the executive is not
qualified or a materially lesser position than the position held; (b) a material
reduction in annual base salary other than a 10% or less reduction, in the
aggregate, over the term of employment; and (c) the relocation of the
executive’s principal place of employment to a location more than 50 miles from
his or her principal place of employment.


Change in Control
Defined as the occurrence of any of the following events (other than by means of
a public offering of Mastercard Incorporated’s equity securities):
(a)
the acquisition by any person of beneficial ownership of more than 30% of the
voting power of the then outstanding equity shares of Mastercard (the
Outstanding Registrant Voting Securities), subject to specified exceptions

(b)
a change in the composition of the Board that causes less than a majority of
Mastercard’s directors then in office to be members of the Board, subject to
specified exceptions

(c)
consummation of a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of Mastercard’s assets or the purchase
of assets or stock of another entity (a Business Combination), in each case,
unless immediately following such Business Combination (1) all or substantially
all of the persons who were the beneficial owners of the Outstanding Registrant
Voting Securities immediately prior to such Business Combination will
beneficially own more than 50% of the then outstanding voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the entity resulting from such Business Combination in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Registrant Voting Securities, (2) no
person will beneficially own more than a majority of the voting power of the
then outstanding voting securities of such entity except to the extent that such
ownership of Mastercard existed prior to the Business Combination and (3) at
least a majority of the members of the board of directors of the entity
resulting from such Business Combination will have been members of the incumbent
Mastercard Board at the time of the initial agreement, or an action of
Mastercard’s Board, providing such Business Combination

(d)
approval by Mastercard’s stockholders of a complete liquidation or dissolution
of Mastercard



Retirement
Defined in the LTIP as voluntary termination of employment on or after the
earliest of: (i) attaining age 65 while in service and completing two years of
service, (ii) attaining age 60 while in service and completing five years of
service, and (iii) attaining age 55 while in service and completing 10 years of
service.





